COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-17-00082-CR


ALPHONSE FISHER                                                 APPELLANT

                                     V.

THE STATE OF TEXAS                                                    STATE

                                  ----------

         FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 1460765D

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

                              I. INTRODUCTION

     Pursuant to a plea bargain, Appellant Alphonse Fisher pleaded guilty to

assault causing bodily injury to a family member or person with whom he had a

dating relationship with two or more prior convictions in the previous twelve

months. See Tex. Penal Code Ann. § 25.11 (West 2011). In accordance with



     1
      See Tex. R. App. P. 47.4.
the terms of a plea bargain, the trial court deferred a finding of guilt, placed

Fisher on three years of deferred adjudication community supervision, and

assessed a $300 fine.       The conditions for community supervision required,

among other things, that Fisher not commit any further offenses, that he not have

any harmful or injurious contact with the victim, Melissa Fritz, and that he

complete the Project Safe Neighborhood program.             Following an altercation

between Fisher and Frtiz on October 18, 2016, the State filed a petition to

proceed to adjudication, alleging that Fisher violated those conditions of his

community supervision. Fisher pleaded not true to the allegations, and after

conducting an adjudication hearing, the trial court found that the first two

allegations were true, adjudicated Fisher’s guilt, and sentenced him to six years’

in the Institutional Division of the Texas Department of Criminal Justice.

       In a single issue, Fisher contends that the evidence is insufficient to

support the trial court’s revocation of his community supervision and adjudication

of his guilt. Because the evidence adduced at the hearing on the State’s petition

to proceed to an adjudication is sufficient to support the trial court’s finding of true

to the allegation that Fisher violated a condition of his community supervision by

making a harmful and injurious contact with Fritz, we will affirm the judgment of

the trial court.

                                  II. BACKGROUND

       Fisher and Fritz were involved in an altercation on October 18, 2016, at

approximately 2:00 a.m., outside of the Presbyterian Night Shelter (PNS) near


                                           2
the intersection of Cypress Street and East Lancaster Avenue in Fort Worth,

Texas. At the adjudication hearing, Catherine Neal, a night security guard at the

PNS, testified that while on duty on the night of October 18, 2016, at

approximately 2:00 a.m., she heard a woman outside screaming for help. Neal

stated that she went outside, and although she could not see anything, she could

hear a woman screaming that she was choking and that she could not breathe.

Neal testified that she called 9-1-1 and that when the police arrived at the scene,

she observed a man walk away from the police car until the police officer ordered

the man to stop.

      Calvin McDaniel testified that he also called 9-1-1 on October 18, 2016, at

approximately 2:00 a.m. According to McDaniel’s testimony, he was walking

toward the Salvation Army when he heard a man and a woman screaming and

arguing and the woman yelling for help. McDaniel said that he saw the man grab

the woman and start choking her.

      Ramiro Jaime testified that on the night of October 18, 2016, at

approximately 2:00 a.m., he was sleeping in his car nearby the PNS when he

was awoken by a woman screaming for help. When Jaime looked out of the

back window of his car, he saw a man and a woman “scuffling” with the man

pushing the woman down. However, Jaime “didn’t pay no mind” because it was

“just a couple having a disagreement.” Jaime testified that he then saw the man

push the woman against a gate and threaten to kill her and that the woman’s

body began to go limp when the man began choking her. When Jaime began to


                                        3
get out of his car, the police arrived. However, when he was cross-examined,

Jaime acknowledged that he could not identify Fisher as the man in the

altercation.

      Officer Jentry Cotten of the Fort Worth Police Department testified that at

approximately 2:15 a.m. on October 18, 2016, he was dispatched to a possible

assault occurring outside of the PNS. Officer Cotten was the first officer to arrive

on the scene, and upon arriving, he witnessed a man yelling at a woman while

motioning with his arms. Officer Cotten testified that, after exiting his vehicle, he

approached the man and woman and intervened to stop the verbal altercation.

Officer Cotten then detained the man. At the hearing, Officer Cotten identified

Fisher as that man he detained. Officer Cotten acknowledged, however, that he

did not witness Fisher make physical contact with Fritz.

      Officer James Michael Van Gorkom of the Fort Worth Police Department

testified that on October 18, 2016, at approximately 2:15 a.m., he also responded

to a dispatch concerning a disturbance outside of the PNS. When Officer Van

Gorkom arrived at the scene, he saw that Officer Cotten had already detained

Fisher, so Officer Van Gorkom went to speak to Fritz.          Officer Van Gorkom

described Fritz as “distraught,” and he believed that Fritz appeared “unhappy,

kind of confused, but just a little scared.” However, Officer Van Gorkom also

testified that Fritz refused to corporate and answer any of his questions. Officer

Van Gorkom testified that he offered Fritz medical treatment and escorted her to




                                         4
an ambulance because he noticed a cut on her arm, because her face appeared

swollen, and because witnesses reported that she had been choked.

      Valerie Okereke, a probation officer in Tarrant County, Texas, testified that

she was Fisher’s probation supervisor regarding his prior conviction and deferred

adjudication community supervision. Okereke testified that she met twice with

Fisher and went over the terms and conditions of his probation and that she

believed he understood the terms and conditions.

      Fisher’s mother, Deborah Fisher, testified that she had known Fritz for

approximately one year and that she considered Fritz to be “MHMR,”

melodramatic, and moody.

      Finally, Fisher testified that he attempted to attend the Project Safe

Neighborhood program but that he went to the wrong address due to his

problems reading. Fisher testified that he notified his probation officer that he

had gone to the wrong address and that she had set up another appointment for

him. Regarding the October 18, 2016 altercation, Fisher testified that he never

hit Fritz and that the witnesses saw him trying to calm her down and stop her

from hitting him.

      After hearing from the six witnesses and admitting twelve exhibits into

evidence, the trial court found that Fisher had violated the conditions of his

community supervision by committing a new offense—family violence—and by

making contact with Fritz in a harmful or injurious manner. The trial court found

that Fisher had not failed to participate in Project Safe Neighborhood.


                                        5
Accordingly, the trial court revoked Fisher’s deferred adjudication community

supervision, adjudicated Fisher’s guilt, and sentenced Fisher to six years’ in the

Institutional Division of the Texas Department of Criminal Justice.

      Fisher subsequently filed an affidavit from Fritz in which she stated, in part,

that Fisher “did not beat me as witnesses stated” and that “all I was concerned

with was getting to the hospital because I’ve suffered heart issues in the past.”

                            III. ADJUDICATION OF GUILT

      In his sole issue, Fisher contends that the evidence was insufficient to

support the trial court’s revocation of Fisher’s deferred adjudication community

supervision and adjudication of guilt.

                             A. Standard of Review

      A trial court’s determination on a motion to adjudicate is reviewable in the

same manner as the determination on a motion to revoke community

supervision.   See Tex. Code Crim. Proc. Ann. art. 42A.108(b) (West Supp.

2017). We review an order revoking community supervision under an abuse-of-

discretion standard. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App.

2006); Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984). In a

revocation proceeding, the State must prove by a preponderance of the evidence

that the defendant violated the terms and conditions of community supervision.

Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993). The trial court is

the sole judge of the credibility of the witnesses and the weight to be given their

testimony, and we review the evidence in the light most favorable to the trial


                                         6
court’s ruling. Cardona, 665 S.W.2d at 493; Garrett v. State, 619 S.W.2d 172,

174 (Tex. Crim. App. [Panel Op.] 1981). If the State fails to meet its burden of

proof, the trial court abuses its discretion in revoking community supervision.

Cardona, 665 S.W.2d at 493–94.

      Proof by a preponderance of the evidence of any one of the alleged

violations of the conditions of community supervision is sufficient to support a

revocation order. Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel

Op.] 1980); Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. [Panel Op.]

1980). Consequently, when there is one sufficient ground, we do not need to

address the other contentions. See Sanchez, 603 S.W.2d at 871; Long v. State,

No. 02-12-00090-CR, 2013 WL 1337975, at *2 n.7 (Tex. App.—Fort Worth Apr.

4, 2013, pet. ref’d) (mem. op., not designated for publication).

    B. The Evidence is Sufficient to Support a Finding that Fisher Made
            Contact with Fritz in a Harmful or Injurious Manner

      Fisher contends that the evidence presented at the hearing on the State’s

petition to proceed to an adjudication of guilt is insufficient to establish that he

was the perpetrator of a new offense and that he had harmful or injurious contact

with Fritz.   Fisher argues that because Fritz never testified or provided any

statement that she had her normal breathing or blood circulation impeded, the

only evidence to support such a finding would be the hearsay testimony of Neal

and Jaime, which is not competent evidence to support revocation. Fisher also




                                         7
asserts that the evidence is insufficient because none of the witnesses to the

altercation positively identified Fisher as the man involved in the altercation.

      “When a defendant contests the identity element of the offense, we are

mindful that identity may be proven by direct evidence, circumstantial evidence,

or even inferences.” Denson v. State, No. 2-03-00360-CR, 2005 WL 914504, at

*2 (Tex. App.—Fort Worth Apr. 21, 2005, pet. ref’d) (mem. op., not designated for

publication); Roberson v. State, 16 S.W.3d 156, 167 (Tex. App.—Austin 2000,

pet. ref’d) (holding that identity may be proven by direct or circumstantial

evidence, or even by inferences). Indeed, “[t]he sufficiency of the evidence is

determined from the cumulative effect of all the evidence; each fact in isolation

need not establish the guilt of the accused.” Denson, 2005 WL 914504, at *2;

Johnson v. State, 871 S.W.2d 183, 186 (Tex. Crim. App. 1993) (“[I]t is not

necessary that every fact point directly and independently to the defendant’s

guilt; it is enough if the conclusion is warranted by the combined and cumulative

force of all the incriminating circumstances.”).

      Although none of the witness testimony in isolation identified Fisher as

harmfully and injuriously contacting Fritz during the October 18, 2016 altercation,

the cumulative testimony of the witnesses established that: (1) On October 18,

2016 at approximately 2:00 a.m. outside of the PNS, Neal heard a woman

screaming for help and that she could not breathe and then Neal saw the police

detain the same man involved in the altercation; (2) at the same time and in the

same location, McDaniel saw a man choking a woman; (3) at the same time and


                                          8
in the same location, Jaime saw the same man choking the same woman and

identified the man as speaking to the police and the woman as being escorted to

the ambulance by the police; (4) Officer Cotten identified Fisher as the man he

detained for being involved in the altercation; and (5) Officer Van Gorkom

identified Fritz as being the woman involved in the altercation, having a cut on

her arm and swelling on her face, and being taken to the ambulance.

      Fisher did testify that he did not choke Fritz during the altercation.

However, the trial court, as the sole judge of the credibility of the witnesses, was

within its discretion to find the testimony of Neal, McDaniel, Jaime, Officer

Cotten, and Officer Van Gorkom credible while finding Fisher’s contrary

testimony not credible. See Hacker v. State, 389 S.W.3d 860, 865 (Tex. Crim.

App. 2013) (recognizing that trial court is sole judge of witness credibility).

      Viewing the cumulative, combined force of the evidence in the light most

favorable to the trial court’s ruling, and deferring to the trial court on questions of

the credibility of witnesses and the weight to be given their testimony, we hold

that the trial court did not abuse its discretion in finding that the State proved by a

preponderance of the evidence that Fisher made contact with Fritz in a harmful

or injurious manner, in violation of a condition of his community supervision.2


      2
        Because we hold that the trial court did not abuse its discretion in
adjudicating guilt based on Fisher’s contact with Fritz that was in a harmful or
injurious manner, we do not address the other ground for adjudicating guilt,
namely whether Fisher committed family violence. See Tex. R. App. P. 47.1;
Moore, 605 S.W.2d at 926; Sanchez, 603 S.W.2d at 871; Long, 2013 WL
1337975, at *2 n.7.


                                          9
See Johnson v. State, No. 02-16-00007-CR, 2016 WL 6277373, at *3 (Tex.

App.—Fort Worth Oct. 27, 2016, no pet.) (mem. op., not designated for

publication) (affirming evidence was sufficient to support revocation for violating

condition of no harmful or injurious contact because trial court has discretion to

find conflicting testimony not credible). We overrule Fisher’s single issue on

appeal.

                                 IV. CONCLUSION

      Having overruled Fisher’s sole issue on appeal, we will affirm the trial

court’s judgment.


                                                   /s/ Sue Walker
                                                   SUE WALKER
                                                   JUSTICE

PANEL: WALKER, PITTMAN, and BIRDWELL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 8, 2018




                                        10